The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2014

                                     No. 04-14-00618-CR

                                       Thomas LITTLE,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0698-CR-C
                           Honorable William Old, Judge Presiding

                                        ORDER
        The reporter’s record was originally due October 6, 2014; however, the court granted the
reporter, Patricia Wagner, an extension of time until November 5, 2014, to file the record.
Wagner has filed a notification of late record, requesting an additional thirty days to file the
record.

        We grant the motion and order Patricia Wagner to file the record by December 5, 2014.
Wagner is advised that the court will not grant a further extension of time unless she (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record,
(2) advises the court of what efforts have been expended to prepare the record and the status of
completion, and (3) provides the court reasonable assurance the record will be completed and
filed by the requested extended deadline.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court